DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 8-9 and 16-17 were amended in the response filed 19 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 10 of copending Application No. 16/452971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/368253
1.  A computer-implemented method for garbage collection on a system, the 
method comprising: preempting an application thread executing application code 
for a first limited pause time to allow for garbage collection, wherein the 
limited pause time is not limited by at least the system and the application 
code;  replicating live objects stored on a first semi-space to contiguous 
locations in a second semi-space following the first limited pause time;  
preempting an application thread executing the application code for a second 
limited pause time to allow for the garbage collection, wherein the second 
limited pause time is not restricted by at least the system and the application 
code;  determining whether at least one of the live objects still requires 
replication during the second limited pause time;  upon determining that the 
live objects have been replicated, overwriting references to the live objects 
stored on the first semi-space with new references to replica objects stored on 
the contiguous locations in the second semi-space;  and wherein the garbage 
collection provides for interleaved and parallel execution of the application 
code. 






























9.  A computer program product for garbage collection on a system, the computer 
program product comprising a computer readable storage medium having program 
instructions embodied therewith, the program instructions executable by a 
processor to cause the processor to: preempt an application thread executing 
application code for a first limited pause time to allow for garbage 
collection, wherein the limited pause time is not restricted by at least the 
system and the application code;  replicate live objects stored on a first 
semi-space to contiguous locations in a second semi-space following the first 
limited pause time;  preempt an application thread executing the application 
code repeatedly for a second limited pause time to allow for garbage 
collection, wherein the second limited pause time is not restricted by at least 
the system and the application code;  determine whether at least one of the 
live objects still requires replication during the second limited pause time;  
upon determining that the live objects have been replicated, overwrite 
references to the live objects stored on the first semi-space with new 
references to replica objects stored on the contiguous locations in the second 
semi-space;  and wherein the garbage collection provides for interleaved and 
parallel execution of the application code. 
























17.  A system, comprising: a processor;  a memory to store instructions, which 
when executed from the memory, cause the processor to perform operations, the 
operations including, preempt an application thread executing application code 
for a first limited pause time to allow for garbage collection, wherein the 
limited pause time is not restricted by at least the system and the application 
code;  replicate live objects stored on a first semi-space to contiguous 
locations in a second semi-space following the first limited pause time;  
preempt an application thread executing the application code repeatedly for a 
second limited pause time to allow for the garbage collection, wherein the 
second limited pause time is not restricted by at least the system and the 
application code;  determine whether at least one of the live objects still 
requires replication during the second limited pause time;  upon determining 
that the live objects have been replicated, overwrite references to the live 
objects stored on the first semi-space with new references to replica objects 
stored on the contiguous locations in the second semi-space;  and wherein the 
garbage collection provides for interleaved and parallel execution of the 
application code. 


16/452971
1.  A computer-implemented method for garbage collection, the method 
comprising: initializing a garbage collection workload which includes garbage 
collection threads operating within multiple simultaneous thread contexts of a 
multi-core processor;  suspending an application thread from an application 
workload for a first pause time, wherein the application thread and the garbage 
collections threads coordinate the garbage collection workload during the first 
pause time;  replicating live objects stored on a first semi-space to 
contiguous locations on a second semi-space following the first pause time by 
the garbage collection threads;  suspending the application thread for a second 
pause time providing time for further coordination between the garbage 
collection threads and the application thread;  and overwriting root pointers 
and stack activation frame pointers referring to objects residing within the 
first semi-space with pointers that refer to replicated objects residing in the 
second semi-space following the second pause time by either the application 
thread or the garbage collection threads;  resuming operations of the 
application thread, wherein the application thread is configured to read shared 
objects residing in the first semi-space or the second semi-space without extra 
instructions needed for coordination with the garbage collection threads;  and 
communicating a log report of recent activities performed by the application 
thread to the garbage collection threads communicated by the application 
thread, wherein the log report includes a list of references to objects 
accessible by the application thread, a history of store operations performed 
by the application thread, and a snapshot of a local allocation buffer 
representing accessed objects recently allocated by the application thread.
17.  A computer program product for garbage collection on a system, the 
computer program product comprising a computer readable storage medium having 
program instructions embodied therewith, the program instructions executable by 
a processor to cause the processor to: initialize a garbage collection workload 
which includes garbage collection threads operating within multiple 
simultaneous thread contexts of a multi-core processor;  suspend an application 
thread from an application workload for a first pause time, wherein the 
application workload includes multiple application threads operating within the 
multiple simultaneous thread contexts;  replicate live objects stored on a 
first semi-space to contiguous locations on a second semi-space during the 
first pause time by coordinating the garbage collection threads;  suspend the 
application thread for a second pause time;  and overwrite root pointers and 
stack activation frame pointers referring to objects residing within the first 
semi-space with pointers that refer to replicated objects residing in the 
second semi-space during the second pause time;  resume operations of the 
application thread, wherein the application thread is configured to read shared 
objects and to write to shared objects residing in the first semi-space or the 
second semi-space without extra instructions needed for coordination with the 
garbage collection threads;  and communicate a log report of recent activities 
performed by the application thread to the garbage collection threads 
communicated by the application thread, wherein the log report includes a list 
of references to objects accessible by the application thread, a history of 
store operations performed by the application thread, and a snapshot of a local 
allocation buffer representing accessed objects recently allocated by the 
application thread. 
 

10.  A system, comprising: a processor configured to initialize a garbage 
collection workload, the processor including multiple cores operating multiple 
simultaneous thread contexts;  garbage collection threads configured to perform 
activities requested by the garbage collection workload, the activities include 
replicating live objects stored on a first semi-space to contiguous locations 
on a second semi-space;  and an application thread operating under an 
application workload, the application thread configured to suspend operation 
for a limited pause time to allow for the activities requested by the garbage 
collection workload to be performed, the application thread further configured 
to communicate a log report of recent activities to the garbage collection 
workload. 
 





Allowable Subject Matter
Claims 2-8, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. The amendment overcomes the rejection cited under 35 USC 112 second paragraph, however an updated search was performed and commonly owned co-pending application 16/452971 appears relevant to the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169